Citation Nr: 0117373	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  99-10 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the residuals of a 
retained metallic fragment, left neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the claim on appeal.

In August 2000, the Board remanded the issue to the RO for 
further development.  The requested development has been 
accomplished and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The veteran's active military service included duty in 
the Republic of Vietnam from May 1969 to July 1970.

3.  Giving the veteran the benefit of the doubt, it is as 
likely as not that the retained metallic fragment in the left 
neck area was sustained during service.


CONCLUSION OF LAW

With resolution of reasonable doubt, the residuals of a 
retained metallic fragment, left neck, were incurred in 
service.  38 U.S.C.A. §§ 1110, 1113, 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2000).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2000).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2000); 38 C.F.R. § 3.303(d) (2000).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends, in essence, that he was injured in 
Vietnam during 1969 when a piece of aluminum from a vehicle 
he was working on entered the left side of his neck.  He 
maintains that he should now be service-connected for the 
residuals of the metallic fragment still in his neck.

Service medical records reveal no complaints, symptomatology, 
or findings of a left neck injury.  The July 1970 separation 
examination report demonstrates a normal clinical evaluation 
of the veteran's head and neck.  In addition, there is no 
indication of any inservice history of a metallic fragment in 
the neck.  The veteran has admitted that he did not seek in-
service treatment for his injury.

Post-service medical records are negative for the treatment 
of a metallic fragment in the left neck area until November 
1984, when the veteran related a history of shrapnel in the 
left neck since 1969 causing him occasional pain.  An X-ray 
report reflected a small metallic foreign body about 8 mm in 
diameter in the soft tissue at the base of the neck on the 
left side.  Subsequent X-ray reports dated in March 1995 and 
September 1997 continue to show a metal fragment in the left 
neck area.  

In June 1997, the veteran filed the current claim.  The 
veteran's account of the in-service injury is supported by 
the post-service X-rays showing of a retained foreign body in 
the left neck area.  The Board is particularly persuaded by 
the medical evidence dated in 1984, well before the veteran 
filed the current claim, where he reported a past medical 
history of a metallic fragment in his left neck area since 
service.  While there was no specific medical finding with 
respect to service connection at that time, the reported 
history was given in conjunction with necessary medical 
treatment, and is therefore highly probative.  Further, the 
veteran has maintained that the injury was sustained as he 
was repairing a vehicle.  This description is consistent with 
his reported MOS in service as a vehicle repairman.  Finally, 
there is no evidence of an fragment wound to the left neck 
area due to an intercurrent cause.  Accordingly, the Board 
finds that service connection is warranted for the residuals 
of a retained metallic fragment, left neck.

Parenthetically, the Board notes that the veteran maintains 
that he is entitled to service connection under the provision 
of 38 U.S.C.A. § 1154(b).  He contends that he provided 
satisfactory lay or other evidence that his injury was 
incurred or aggravated in combat and should be accepted as 
sufficient proof of service connection as it is consistent 
with the circumstances, conditions or hardships of such 
service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 1991 
& Supp. 2000); 38 C.F.R. § 3.304(d) (2000).  

However, under guidance of General Counsel Opinion VAOPGCPREC 
12-99 (Oct. 18, 1999), the Board must reject the veteran's 
assertions.  Specifically, the standard of the provision 
"engaged in combat with the enemy" under § 1154(b) requires 
that a veteran have actually participated in combat with the 
enemy at the time of the injury.  The provision does not 
apply to veterans who served in a general combat area or 
combat zone but did not themselves engage in combat with the 
enemy.  By the veteran's own statements, he sustained the 
injury while repairing a vehicle.  While the Board accepts 
that he was serving in the Republic of Vietnam at the time of 
the unreported injury, there was no suggestion nor evidence 
that he was engaged in combat with the enemy at the time of 
the vehicle repair which ultimately lead to the injury.  
Therefore, the Board finds that the provisions of § 1154(b) 
are not for application in this case.


ORDER

The claim for entitlement to service connection for the 
residuals of a retained metallic fragment, left neck, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeal

 

